Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office action is in response to the amendment filed on 04/22/2022.
	Currently, claims 2-14, 17, 19-35 are pending with claims 20-35 being withdrawn from consideration as being drawn to a non-elected Group or Species.  

Claim Objections
Claims 2, 13 and 14 (as well as claims 4-12 by dependence thereon and with any instances of these terms repeated therein) are objected to because of the following informalities:  for consistency throughout the entirety of all of these claims the office notes that the applicant either needs to pick referring back to the “slit-shaped recesses” as either always leaving off “slit-shaped” prior to all instances of “recesses” that follow, or else always just referring back to it as the full term “slit-shaped recesses”.  An example of this lack of consistency (use of “recesses” vs. “slit-shaped recesses”) appears on line 6 vs. the fourth to last line, but continues throughout the claims.  All instances need to be consistent with one another after the initial introduction.  

Claims 2 and 13 (as well as claims 4-12 by dependence thereon) are objected to because of the following informalities:  after the correction is made to rectify the issue under 35 U.S.C 112 below for claims 2 and 13 in the final clause, then the phrase “said inside sidewall” on the second to last line will need to change to something like “a single inside sidewall of the inside sidewalls” for good grammar.  Claim 13 also has this issue mirrored.  

Claims 2, 13 as well as 14 (as well as claims 4-12 by dependence thereon) are objected to because of the following informalities:  on line 5 of claim 2 “a depth” needs to be made into “a second depth” or else the first introduced depth needs to be consistently referred to as “the associated depth” throughout the whole claim (several instances are currently missing “associated” it appears throughout the claims) for consistency of wording throughout the claims.  Note claims 13 and 14 both have this issue mirrored and need it corrected and not also that regardless of which option the applicant chooses to rectify the issue it may need to be changed throughout the rest of the respective independent claim and its depending claims.  

Claims 2, 13 as well as 14 (as well as claims 4-12 by dependence thereon) are objected to because of the following informalities:  on line 8 of claim 2 “FET’s” needs to be “multiple channel FET’s” at minimum, and preferably the whole end of the line would change to “between a source and a drain of said multiple channel FET” for best English and proper introductions.  Note claim 13 and 14 have this issue mirrored.  

Claim 6 is objected to because of the following informalities:  “an associated width” on the last line should be “a second associated width” to introduce a new associated width, as an associated width has already been introduced, or else it needs to refer back to the existing associated width, whichever the applicant chooses after reviewing the subject matter they wish to claim.  

Claim 17 is objected to because of the following informalities:  “a multiple channel” on line two should be “the multiple channel” it appears in this context as this part is already introduced.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 (along with claims 3-12 by dependence thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "said inside sidewalls“ in the last line.  There is insufficient antecedent basis for this limitation in the claim as no plural inside sidewalls have formally been introduced.  It is suggested to go ahead and introduce the inside sidewalls (plural) on the third to last line after “inside sidewall” by reciting “, together forming inside sidewalls which are” or similar.  
Claim 13 has this issue mirrored in its limitations and needs to be corrected as well.  
Note correcting this issue in claims 2 as well as 13 will then trigger a number of objections that will need to be done as noted above.  

Separately, Claim 2 recites the limitations "associated current flow direction“ in the third to last line.  There is insufficient antecedent basis for this limitation in the claim as actual associated current flow direction has been formally introduced and has rather been introduced as an associated direction, it is suggested to simply strike “current flow”.  Claim 13 again has this issued mirrored.  

Claims 2, 13 and 14 (along with claims 3-12 by dependence thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the lowermost of said multiple channel layers“ in the third line.  There is insufficient antecedent basis for this limitation in the claim.  The office suggests introducing the term with “a” rather than using “the”.  Note claims 13 and 14 both have this issue mirrored.  


Claim 6 (along with claim 7 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the office notes that the applicant now has “an associated width defined as ‘the’ distance” where this distance is never formally introduced, on line 2.  Further the applicant has now introduced another “an associated width” later in the claim on line 5.  As this issue is just further exacerbating the already existing issue previously present the office is going to note that there is inappropriate antecedent basis here in that “the distance” is never formally introduced and should just be “a distance” (or a “total distance” or “a distance from” etc.) to introduce this distance.  And further either a new “a second associated width” needs to be introduced on the final line in place of “an associated width”, or else this part in the last line needs to refer back to the already introduced an associated width on line 2, as discussed in the objection above.  


As there are many formalities and issues under 35 U.S.C 112 noted above the applicant’s assistance in further reviewing the claims for formalities is here requested.  Further if the applicant will refrain from introducing new terms into the claims that never get formally introduced and make sure that there is an “a x” before any “the x” terms used it will be appreciated.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (“Ma” Ma, J. “Multi-channel tri-gate normally-on/off AlGaN/GaN MOSHEMTs on Si substrate with high breakdown voltage and low ON-resistance” App. Phys Lett. 113 10/12/2018 pp. 242102-1 through 242102-5).  
As to claim 2, Ma shows an ohmic contact for a multiple channel FET having multiple channel layers, comprising: 
a plurality of slit-shaped recesses (see the middlemost two slits, into the page, for both of the source and drain contacts respectively in Fig. 1; note all citations are to the few paragraphs about the fabrication details on page 2) in a wafer (here see the thin slice of semiconductor material of the Si substrate itself, but here taken broadly along with the epi parts of GaN/AlGaN thereon as the overall wafer during construction) on which the multiple channel FET resides (see the multi channel FET “residing” on the overall wafer structure), the lowermost of said multiple channel layers having an associated depth (see depth of lowermost channel from upper surface of top AlGaN layer), each recess having associated sidewalls and a depth at least equal to the depth of the lowermost channel layer of said multiple channel FET (note all of the recesses are at least as deep as the depth just described above from the upper surface of the upper AlGaN layer and they each have associated sidewalls), said recesses aligned linearly with each other thereby forming a line of recesses (note the line of recesses on source and drain sides both), current flow between said FET's source and drain having an associated direction (note the overall left-right direction where the current will flow under the gate part), said line of recesses oriented perpendicular to the direction of current flow between said FET's source and drain (note the “line of recesses”, or the direction in which the recesses are laid out in a line, is perpendicular to the direction the current will be flowing in, that is, into and out of the page slightly diagonally as depicted in the 3-d exploded view); and 
ohmic metals in (see the ohmic source and drain materials for the contacts to source and drain regions), and on the sidewalls of, each of said slit-shaped recesses such that ohmic contact is made to each of said multiple channel layers of said multiple channel FET (note each of these is on the sidewalls of each of the slit shaped recesses making ohmic contact to all of the multiple channel layers of the FET); 
wherein the associated sidewalls of each of said slit-shaped recesses comprise an inside sidewall (see the inner sidewall of each slit-shaped recess towards the gate electrode, which sidewall is noted to be perpendicular to the direction of current flowing) perpendicular to said associated current flow direction and side sidewalls perpendicular to said inside sidewall (note two of the sidewalls in each of the slit shaped recesses that run in the left-right direction and attach to the “inside sidewall” just discussed above), current flow between said source and drain conducted to and from said inside sidewalls and said side sidewalls (current flow between the source and drain being conducted to and from inside sidewalls and said side sidewalls.  

As to claim 8, Ma shows the device above wherein said multiple channel FET is a n-type AlGaN/GaN FET and said ohmic metal comprise Ti, Al, Mo and/or Au (see n-type FET in Ma as they have a 2DEG used for n-channel and see Ti etc. in the ohmic s/d stack of metals), or said multiple channel FET is a p-type AlGaN/GaN FET and said ohmic metals comprise Pd, Ni, Pt and/or Au.  

As to claim 11, Ma shows the device above wherein said ohmic contact is a source or drain contact for said FET (note the ohmic contact being made above is to make a source and/or drain contact for the FET in Ma).  

As to claim 12, Ma shows a device, wherein said sidewalls are sloped, the angle of said sidewalls being between 45 degrees and 90 degrees (note that the sidewalls are angled at 90 degrees etc. from the horizontal or just off-horizontal).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ma” Ma, J. “Multi-channel tri-gate normally-on/off AlGaN/GaN MOSHEMTs on Si substrate with high breakdown voltage and low ON-resistance” App. Phys Lett. 113 10/12/2018 pp. 242102-1 through 242102-5), as applied to claim 2 above further in view of Matsushita (US 2010/0052014 published 03/04/2010).  
As to claim 4, Ma shows a device as related for claim 2 above, but fails to show it being a device with an ohmic contact layer on the top surface of said wafer over and in contact with the ohmic metals in each of the recesses in said line of recesses mentioned above.  

Matsushita shows a device with an ohmic contact layer on a top surface of a wafer over and in contact with ohmic metals (see ohmic parts 20 and 22 over top of 20a and 22a; Fig. 3-5; [0048+]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the upper contacts 20/22 as taught by Matsuchita to have made upper contacts for the Ma device down into the recesses and thereabove with the motivation of allowing for a good passivation covering for the device simultaneously with keeping connectivity to the outside world (note that they make 20 and 22 to enable further contact to the outside world after making a complete topside passivation over the device; [0067]).  

As to claim 5, Ma as modified by Matsushita above, shows the device as related for claims 2 and 4 above, wherein it is a device wherein said ohmic metal contact layer has an inside edge and an outside edge (note this will be basically the right/left edges of 20/22 respectively in the views of Matsushida’s Fig. 4), said line of recesses set back from said ohmic metal contact layer’s inside edge by a distance >= 0 um such that each of said recesses is completely covered by said ohmic metal contact layer (note that the parts 20/22 when brought in should have their edges such that there will be a set back from the inside edges thereof by >= 0 um and all of the recesses will be completely covered by the ohmic metal contact layer).   

As to claim 6, Ma as modified by Matsushita above shows the device in the above combination wherein said ohmic metal contact layer (the upper contacts 20/22 brought in from Matsuchita in the combination above) has an inside edge and an outside edge (note the inside and outside edges of the upper contacts brought in from Matsuchita in the combination above in the left-right direction of Fig. 4 for instance) and an associated width defined as a distance between said inside and outside edges (this being basically the total width of the top parts of the upper contacts brought in from Matsuchita in the combination above, or the office can here use a non-total width as this term now needs to be “a distance” rather than “the distance” as discussed in the rejection under 35 U.S.C 112), and each of said recesses has an associated common width defined in the same direction as said ohmic metal contact layer width (note this just being the width of the source and drain contacts in Ma, as modified by the Matushita above as the recesses are just around the lower parts of the source and drain contacts in the primary reference), said ohmic metal contact layer having an [2nd] associated width equal to the common width of said recess (note the contacts brought in from above have a minimum topside total width that appears to be the same as the contacts thereunder as they are made the same size as the total size of the contacts thereunder for their topside width, and the office designates a smaller new associated width that is just the width of the recesses thereunder as this new associated width being introduced).   

As to claim 7, Ma as modified above by Matsuchita, shows the device as related above wherein said ohmic metal contact layer has a width equal or nearly equal to the common width of said recesses (the office designates still another non-total width [basically a 3rd width] of the ohmic metal contact layer(s) brought in from Matsuchita that is nearly equal or equal to the common width of the recesses).  


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ma” Ma, J. “Multi-channel tri-gate normally-on/off AlGaN/GaN MOSHEMTs on Si substrate with high breakdown voltage and low ON-resistance” App. Phys Lett. 113 10/12/2018 pp. 242102-1 through 242102-5), as applied to claim 2 above, in view of Kuroda et al. (“Kuroda” US 5,831,296 patented 11/03/1998).  
As to claim 9, Ma shows the device as related above for claim 2, wherein said ohmic metals comprise AuGe, Ni and/or au (see Ni in the ohmic metal stack for S/D in Ma), but fails to show the device being one where the multi-channel FET is made using GaAs/InGaAs materials system.  

Kuroda shows making a FET out of GaAs/InGaAs materials system (see using a materials system of GaAs/InGaAs as the two-deg generating parts in Fig. 3A; col. 3, line 51-57).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the GaAs/InGaAs materials system as taught by Kuroda to make the materials system of Ma with the motivation of attempting to adjust the characteristics of the device (see trying to get rid of crystallinity problems and adjust the mobility, col. 2, lines 47-50 referring back to col. 3, lines 33-37).  


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ma” Ma, J. “Multi-channel tri-gate normally-on/off AlGaN/GaN MOSHEMTs on Si substrate with high breakdown voltage and low ON-resistance” App. Phys Lett. 113 10/12/2018 pp. 242102-1 through 242102-5), as applied to claim 2 above, in view of Chang et al. (“Chang” US 2017/0271460 published 09/21/2017).  
As to claim 10, Ma shows the device as related above for claim 2, wherein said ohmic metals comprise Ti and Au (see Ti and Au in the ohmic metal stack for S/D in Ma), but fails to show the device being one where the multi-channel FET is made using AlGa2O3/Ga2O3 materials system.  

Chang shows using AlGa2O3/Ga2O3 as a 2DEG material generating system (see [0047] discussing materials to make 2DEGs from). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the AlGa2O3/Ga2O3 material system as taught by Chang to have made the materials system and 2DEGs in Ma with the motivation of using an alternate materials system to adjust the device characterstics (see Chang just suggesting AlGa2O3/Ga2O3 as an alternate to GaN/AlGaN for making a 2DEG in [0047]).  


Claim 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saptharishi (US 2020/0411663 published 12/31/2020), in view of Then et al. (“Then” US 2019/0058042 published 02/21/2019).  
As to claim 17, Saptharishi shows an ohmic contact for a multiple channel FET (see Fig. 3), comprising:
a regrown material on a wafer (see regrown embodiment of 52 having been regrown on substrate 32 here acting as wafer and/or found to be disclosing a wafer embodiment as a part of an overall genus including such as chief species that is at once envisaged by one of skill in this art reading the reference; [0045] discussing regrowing material 52 and see [0031] discussing 32) on which the multiple channel FET resides (see the overall multiple FET made above 32 in Fig. 3 by channels/source/drain/gate and body of the overall device), said regrown material laterally contacting sidewalls of each channel layer of said multiple channel FET (note the regrown parts 52 laterally contact the sidewalls of all of the channel layers of the FET), wherein said wafer has an associated top surface (see top surface of 32), said regrown material having an inside edge which is perpendicular to the top surface of said wafer and which contacts said channel layer sidewalls (note the inside edge on left or right part 52 which is perpendicular to the top surface of 32 and which contacts the channel layer sidewalls noted above).  
However, Saptharishi fails to show the device being one where the inside edge has a corrugated shape.  

Then shows making a corrugated shape on the inside edge of regrown source-drain regions (note the single corrugation or “a ridge, in this instance an elevated body part or structure which in this context is elevated in the left/right direction away from its parent surface, on the main surface on which the ridge is made” 237 on the inside edge of the source-drain regrown regions; [0036]; Fig. 2G and Fig. 4).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the corrugated shape of the source-drain regions as taught by Then to have made a corrugated shape for the Sapthrarishi device’s source-drain regrown regions with the motivation of enabling good contact with raised source-drain regrown areas (see grow up the source-drain regrown areas a bit to assist in making contact) and ensuring good growth of the regrown regions and making good contact to the 2DEG regions thereby; [0013] describing making a good nucleation site to help with regrowing good source-drain contact regions so they can make good contact down to the 2DEG regions and while also not having issues with gate-source and gate-drain capacitances as with other solutions like the prior solution that Then’s device is an improvement over).  


As to claim 19, Saptharishi, as modified by Then above, shows the device being one wherein said multiple channel FET is a n-type AlGaN/GaN FET and said regrown material is n+ GaN (here the office notes that they appear to be making a 2DEG, thus the device is considered n-channel/n-type in [0035], and the office also notes that the regrown material appears to be intended to be carried over as base material GaN with n-type impurities of n+ being put therein in [0045] in the context of the previous paragraph [0044] just with a different method of manufacture) or said multiple channel FET is a p-type AlGaN/GaN FET and said regrown material is p+ GaN, or said multiple channel FET is a n-type AlGaO3/Ga2O3 FET and said regrown material is n+ Ga2O3.  


Allowable Subject Matter
Claim 14 has new objections and issues under 35 U.S.C 112 as noted above but will otherwise be allowed as in the previous action once all issues are taken care of.

Claim 13 has new objections and issues under 35 U.S.C 112 as noted above but will otherwise be allowable once all issues are taken care of.  
As to claim 13, the office notes that the new limitation “wherein the associated sidewalls of each of said slit-shaped recesses comprise an inside sidewall perpendicular to said associated current flow direction and side sidewalls perpendicular to said inside sidewall, current flow between said source and drain conducted to and from said inside sidewalls and said side sidewalls” in the context of the claim as a whole will be sufficient to distinguish the claim.  The office notes that prior art similar to that used in the previous action and in this action for similar claims is considered some of the best art of record.  However the new limitations and other limitations in the claim are such that no art will now anticipate.  Further the office notes that the new limitation and other limitations in the claim so narrowly constrain the potential primary references that there can be no reasonable combination of references made under 35 U.S.C 103.  Thus the office finds the claim to not be anticipated and also not obvious to one of ordinary skill in the art.  

Claim 3 is objected to as being dependent upon a rejected base claim, and has formal issues and issued under 35 U.S.C 112 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once all issues are taken care of.  The reasons for allowance are nearly mirrored from claim 13 above.  The office does note for the applicant that although there is no formal objection to this as an issue, the applicant may want to revisit the “inside sidewall” and “inside edge” language in claim 3 as a whole and make sure that it, and all other language is perfectly flowing properly to describe what the applicant actually wants to discuss.  


Response to Arguments
Applicant’s arguments, see Remarks, filed 04/22/22 have been considered, but are persuasive in part and not persuasive in part.  The office notes that the previous objections and issues under 35 U.S.C 112 have been withdrawn, although some new issues are found as noted above.  
The office notes initially that the applicant’s arguments regarding claims 2, 13 and 14 are persuasive although there are some new issues pending above regarding the claims as amended.  

The office notes however that the rejection of claim 17, which is similar to old claim 18, is made substantially similarly as previously as the applicant’s arguments are not fully persuasive.  
As to amended claim 17, the applicant argues that “Then’s S/D Arm 237 can hardly be said to resemble a corrugated shape”.  The office has to find for now that under a reasonable interpretation of the claim the office must find that it does resemble a single corrugation (or inward facing ridge) on the edge.  But the applicant argues that even if it is conceded “that Arm 237 is corrugated, the corrugation is not a specified in claim 17” this being because claim 17 “requires that the corrugated inside edge “contacts said channel layer sidewalls””.  The office notes however that it is merely the edge itself, as a whole which is currently required to contact said channel layer sidewalls, note the actual corrugations and not a feature referred explicitly to as “corrugated inside edge”, as there is no “corrugated inside edge” explicitly introduced just yet, there is only an edge, which includes (somewhere along that edge in total) a corrugated shape at present required by the claim.  The office finds that the overall edge, down below where the ridge/corrugation is formed in the edge overall, will be touching the channel layer sidewalls in the combination above.  The applicant argues further that Arm 237 is well above the location of Then’s 2DEG channel layer 212.  The office agrees, but notes that only the edge overall is required at present to contact the channel layer(s) or their sidewall(s) more specifically.  The applicant argues additionally that the “orientation of the alleged corrugation is not in accordance with the amended claim 17”.  The applicant argues that Then’s corrugation takes place in the X-Z plane (according to the axis the applicant drew in their response).  The office agrees.  The applicant argues that in contrast the inside edge of claim 17 is corrugated in the X-Y plane.  And the applicant argues that this is reflected in the language of claim 17, which specifies “an inside edge which is perpendicular to the top surface of said wafer and which contacts said channel layer sidewalls”.  The office notes initially that it agrees that the applicant’s disclosed device in the application’s drawings would have the corrugation in the X-Y plane.  However, the office notes that claim 17 only currently limits the overall edge to being perpendicular to the top surface of the wafer, and does not specify that the corrugated shape (somewhere along the inside edge) itself must be created in that plane/orientation etc.  The applicant could further specify specifics in the claim to require that of the actual corrugated shape, or they could amend the claim in other ways to otherwise require that orientation indirectly.  For now however the office must make the grounds of rejection above until such a time.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891